1
                                                                   JS-6
2
3
4
5
6                     UNITED STATES DISTRICT COURT
7                   CENTRAL DISTRICT OF CALIFORNIA
8
9                                                No. SA CV 18-02044-VBF-JDE
10   GUSTAVO D. MONROY,                                  FINAL JUDGMENT
11                           Petitioner,
12         v.
13   R. FISHER, Junior (Warden),
14                           Respondent.
15
16        Final judgment is hereby entered in favor of the respondent and against
17   petitioner Gustavo D. Monroy.
18        IT IS SO ADJUDGED.
19
20   DATED: August 7, 2019
21
                                           HON. VALERIE BAKER FAIRBANK
22                                         Senior United States District Judge
23
24
25
26
27
28


                                             1
